EXHIBIT 10.4
 
 
FIRST AMENDMENT TO PREFERRED SECURITIES GUARANTEE AGREEMENT
 
Between
 
CAPITOL BANCORP LTD.,
 
as Guarantor
 
and
 
MANUFACTURERS AND TRADERS TRUST COMPANY
 
as Successor Guarantee Trustee to Wells Fargo Bank, N.A.
 
TRUST PREFERRED SECURITIES DUE 2038





 
 

--------------------------------------------------------------------------------

 

This First Amendment to the Preferred Securities Guarantee Agreement (“First
Amendment”) is effective as of February 8, 2011, between Capitol Bancorp Ltd., a
bank holding company duly organized and existing under the laws of the State of
Michigan (the “Guarantor”), and Manufacturers and Traders Trust Company, a New
York Banking Corporation, as Successor Guarantee Trustee (the “Guarantee
Trustee”) to Wells Fargo Bank, N.A. (the “Original Guarantee Trustee”).
 
RECITALS
 
WHEREAS, the Guarantor executed and delivered the Indenture, dated as of July 7,
2008, to Wells Fargo Bank, N.A. (as predecessor to Manufacturers and Traders
Trust Company), as trustee (the “Indenture”), to provide for the issuance of the
Guarantor’s Debentures;
 
WHEREAS, pursuant to the terms of the Indenture, the Guarantor has deferred the
payment of interest by extending the interest payment period of the Debentures
for up to 20 consecutive quarters beginning on June 30, 2009;
 
WHEREAS, pursuant to the terms of the Indenture, the Guarantor is restricted
from entering into certain transactions during the Extended Interest Payment
Period (as defined in the Indenture);
 
WHEREAS, Guarantor and Original Guarantee Trustee executed the Guarantee
Agreement on July 7, 2008;
 
WHEREAS, the Guarantee contains the same language as the Indenture concerning
such restrictions;
 
WHEREAS, the Guarantor seeks to amend those restrictions in the Guarantee as
they relate to the redemption of certain debt securities resulting from an
exchange of the Guarantor’s common stock for trust preferred securities issued
by a subsidiary of the Guarantor;
 
WHEREAS, this First Amendment has been approved by the Holders of at least a
Majority in Liquidation Amount of the Preferred Securities pursuant to Section
9.2 of the Guarantee; and
 
WHEREAS, all things necessary to make this First Amendment a valid agreement of
the Guarantor, in accordance with its terms have been performed, and the
execution and delivery of this First Amendment has been duly authorized in all
respects.
 
NOW, THEREFORE, THIS FIRST AMENDMENT WITNESSETH:
 
For and in consideration of the terms of this First Amendment, and for the
purpose of setting forth, as provided in the Guarantee, the Guarantor covenants
and agrees, with the Guarantee Trustee, as follows:


ARTICLE 1.
 
AMENDED SECTIONS
 
1.   Section 6.1 is replaced in its entirety with the following language:
 

 
 
2

--------------------------------------------------------------------------------

 
 
“SECTION 6.1 LIMITATION OF TRANSACTIONS.
So long as any Preferred Securities remain outstanding, if there shall have
occurred an Event of Default under this Preferred Securities Guarantee, an event
of default under the Trust Agreement or during an Extended Interest Payment
Period (as defined in the Indenture), then (a) the Guarantor shall not declare
or pay any dividend on, make any distributions with respect to, or redeem,
purchase, acquire or make a liquidation payment with respect to, any of its
capital stock (other than (i) dividends or distributions in common stock of the
Guarantor, or any declaration of a non-cash dividend in connection with the
implementation of a shareholder rights plan, or the issuance of stock under any
such plan in the future, or the redemption or repurchase of any such rights
pursuant thereto, (ii) purchases of common stock of the Guarantor related to the
rights under any of the Guarantor’s benefit plans for its directors, officers,
or employees, or (iii) as a result of a reclassification of its capital stock
for another class of its capital stock) and (b) the Guarantor shall not make any
payment of interest or principal on or repay, repurchase or redeem any debt
securities issued by the Guarantor which rank pari passu with or junior to the
Debentures (other than, with respect to (a) and (b) above, (i) as a result of
any exchange or conversion of any class or series of the Company’s capital stock
(or any securities issued by a subsidiary of the Company) for any class or
series of the Company’s capital stock or of any class or series of the Company’s
indebtedness for any class or series of the Company’s capital stock (or any
securities issued by a subsidiary of the Company) or (ii) payments under this
Preferred Securities Guarantee).”
 
ARTICLE 2.
 
MISCELLANEOUS
 
Section 2.1.   Ratification of Guarantee. The Guarantee, as amended by this
First Amendment, is in all respects ratified and confirmed, and this First
Amendment shall be deemed part of the Guarantee in the manner and to the extent
herein and therein provided.
 
Section 2.2.    Capitalized Terms.  Capitalized terms shall have the meaning
ascribed to them under the Guarantee.
 
Section 2.3.   Governing Law. This First Amendment shall be governed by, and
construed in accordance with, the laws of New York.
 
Section 2.4.   Severability. In case any one or more of the provisions contained
in the Guarantee or this First Amendment shall for any reason be held to be
invalid, illegal or unenforceable in any respect, such invalidity, illegality or
unenforceability shall not affect any other provisions of the Guarantee or this
First Amendment, but the Guarantee and this First Amendment shall be construed
as if such invalid or illegal or unenforceable provision had never been
contained herein or therein.
 
Section 2.5.   Counterparts. This First Amendment may be executed in any number
of counterparts each of which shall be an original; but such counterparts shall
together constitute but one and the same instrument.
 
[Signature page follows]
 

 
3

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the parties hereto have caused this First Amendment to be
duly executed, all as of the day and year first above written.
 

     
Capitol Bancorp Ltd.
   
By:
       
Name:
   
Title:
 
Manufacturers and Traders
Trust Company
    as Guarantee Trustee
   
By:
       
Name:
   
Title:






 
4

--------------------------------------------------------------------------------

 
